UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2014 Date of reporting period: July 31, 2014 Item 1. Schedule of Investments ISI Strategy Fund, Inc. Schedule of Investments July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% Consumer Discretionary - 9.85% Auto Components - 0.83% Allison Transmission Holdings, Inc. $ American Axle & Manufacturing Holdings, Inc.* Federal-Mogul Holdings Corp.* Gentex Corp. Goodyear Tire & Rubber Co. (The) Lear Corp. Automobiles - 0.74% Ford Motor Co. General Motors Co. Diversified Consumer Services - 0.37% Apollo Education Group, Inc.* Hillenbrand, Inc. Service Corp. International Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 1.52% Brinker International, Inc. Darden Restaurants, Inc. Denny's Corp.* Dunkin' Brands Group, Inc. Hyatt Hotels Corp. - Class A* Jack in the Box, Inc. Marriott International, Inc. - Class A McDonald's Corp. MGM Resorts International* Six Flags Entertainment Corp. Wyndham Worldwide Corp. Yum! Brands, Inc. Household Durables - 0.43% Jarden Corp.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Consumer Discretionary - 9.85% (continued) Household Durables - 0.43% (continued) Newell Rubbermaid, Inc. $ Internet & Catalog Retail - 0.36% Liberty Interactive Corp. - Class A* Media - 3.76% Cablevision Systems Corp. - New York Group - Class A Comcast Corp. - Class A DIRECTV* Interpublic Group of Cos., Inc. (The) John Wiley & Sons, Inc. - Class A Journal Communications, Inc. - Class A* News Corp. - Class A* Omnicom Group, Inc. Scholastic Corp. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. Time, Inc.* Viacom, Inc. - Class B Walt Disney Co. (The) Multi-Line Retail - 0.55% Kohl's Corp. Nordstrom, Inc. Target Corp. Specialty Retail - 1.11% AutoNation, Inc.* AutoZone, Inc.* GameStop Corp. - Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. Staples, Inc. Systemax, Inc.* TJX Cos., Inc. Wet Seal, Inc. (The) - Class A* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Consumer Discretionary - 9.85% (continued) Specialty Retail - 1.11% (continued) Zumiez, Inc.* $ Textiles, Apparel & Luxury Goods - 0.18% NIKE, Inc. - Class B Consumer Staples - 6.03% Beverages - 1.45% Coca-Cola Bottling Co. Consolidated Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing - 1.48% CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. Wal-Mart Stores, Inc. Food Products - 1.55% Bunge Ltd. Campbell Soup Co. Chiquita Brands International, Inc.* ConAgra Foods, Inc. General Mills, Inc. Kraft Foods Group, Inc. McCormick & Co., Inc. - Non-Voting Shares Mondelez International, Inc. - Class A Pinnacle Foods, Inc. TreeHouse Foods, Inc.* Tyson Foods, Inc. - Class A Household Products - 0.97% Colgate-Palmolive Co. Harbinger Group, Inc.* Kimberly-Clark Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Consumer Staples - 6.03% (continued) Household Products - 0.97% (continued) Procter & Gamble Co. (The) $ Personal Products - 0.28% Avon Products, Inc. Nu Skin Enterprises, Inc. - Class A Revlon, Inc. - Class A* Tobacco - 0.30% Philip Morris International, Inc. Reynolds American, Inc. Energy - 11.10% Energy Equipment & Services - 2.17% Basic Energy Services, Inc.* Cameron International Corp.* Halliburton Co. ION Geophysical Corp.* Matrix Service Co.* Nabors Industries Ltd. Newpark Resources, Inc.* Patterson-UTI Energy, Inc. RPC, Inc. Schlumberger Ltd. Seventy Seven Energy, Inc.* Superior Energy Services, Inc. Unit Corp.* Oil, Gas & Consumable Fuels - 8.93% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. ConocoPhillips CONSOL Energy, Inc. Contango Oil & Gas Co.* Denbury Resources, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Energy - 11.10% (continued) Oil, Gas & Consumable Fuels - 8.93% (continued) Devon Energy Corp. $ Exxon Mobil Corp. Green Plains, Inc. Hess Corp. Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Murphy Oil Corp. Newfield Exploration Co.* Occidental Petroleum Corp. Peabody Energy Corp. Penn Virginia Corp.* Phillips 66 SM Energy Co. Southwestern Energy Co.* Stone Energy Corp.* Valero Energy Corp. W&T Offshore, Inc. WPX Energy, Inc.* Financials - 13.92% Banks - 2.46% BB&T Corp. Cullen/Frost Bankers, Inc. CVB Financial Corp. Enterprise Financial Services Corp. Fifth Third Bancorp MB Financial, Inc. Pinnacle Financial Partners, Inc. PNC Financial Services Group, Inc. (The) Popular, Inc.* SVB Financial Group* United Community Banks, Inc. United Financial Bancorp, Inc. US Bancorp Washington Trust Bancorp, Inc. Webster Financial Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Financials - 13.92% (continued) Banks - 2.46% (continued) Wells Fargo & Co. $ Capital Markets - 1.47% Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*TRADE Financial Corp.* Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.* Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc. State Street Corp. Consumer Finance - 0.95% American Express Co. Capital One Financial Corp. Discover Financial Services Diversified Financial Services - 1.69% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. MSCI, Inc.* Insurance - 5.08% Aflac, Inc. Allstate Corp. (The) American International Group, Inc. American National Insurance Co. Assurant, Inc. Assured Guaranty Ltd. Berkshire Hathaway, Inc. - Class B* Chubb Corp. (The) Cincinnati Financial Corp. Employers Holdings, Inc. Erie Indemnity Co. - Class A FBL Financial Group, Inc. - Class A See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Financials - 13.92% (continued) Insurance - 5.08% (continued) First American Financial Corp. $ Hanover Insurance Group, Inc. (The) Kemper Corp. Loews Corp. MBIA, Inc.* Montpelier Re Holdings Ltd. Old Republic International Corp. PartnerRe Ltd. Platinum Underwriters Holdings Ltd. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. RenaissanceRe Holdings Ltd. RLI Corp. Unum Group Validus Holdings Ltd. Real Estate Investment Trusts - 1.71% American Capital Agency Corp. American Tower Corp. Annaly Capital Management, Inc. Apollo Commercial Real Estate Finance, Inc. - REIT Ashford Hospitality Prime, Inc. - REIT Capstead Mortgage Corp. - REIT Chimera Investment Corp. Cousins Properties, Inc. - REIT CYS Investments, Inc. - REIT FelCor Lodging Trust, Inc. Getty Realty Corp. - REIT Healthcare Trust of America, Inc. - Class A, REIT iStar Financial, Inc.* MFA Financial, Inc. - REIT Parkway Properties Inc. Potlatch Corp. - REIT Public Storage Strategic Hotels & Resorts, Inc.* Two Harbors Investment Corp. - REIT See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Financials - 13.92% (continued) Real Estate Investment Trusts - 1.71% (continued) Ventas, Inc. $ Real Estate Management & Development - 0.44% CBRE Group, Inc. - Class A* Jones Lang LaSalle, Inc. Thrifts & Mortgage Finance - 0.12% Capitol Federal Financial, Inc. MGIC Investment Corp.* Health Care - 13.09% Biotechnology - 2.05% Amgen, Inc. Biogen Idec, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Quintiles Transnational Holdings, Inc.* United Therapeutics Corp.* Health Care Equipment & Supplies - 1.86% Alere, Inc.* Baxter International, Inc. Boston Scientific Corp.* Edwards Lifesciences Corp.* Hologic, Inc.* Masimo Corp.* Medtronic, Inc. STERIS Corp. West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.11% AmerisourceBergen Corp. Cigna Corp. DaVita HealthCare Partners, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc.* Health Net, Inc.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Health Care - 13.09% (continued) Health Care Providers & Services - 4.11% (continued) HealthSouth Corp. $ Humana, Inc. Laboratory Corp. of America Holdings* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. Quest Diagnostics, Inc. Select Medical Holdings Corp. Team Health Holdings, Inc.* Tenet Healthcare Corp.* UnitedHealth Group, Inc. WellCare Health Plans, Inc.* WellPoint, Inc. Health Care Technology - 0.01% Omnicell, Inc.* Life Sciences Tools & Services - 0.16% Thermo Fisher Scientific, Inc. Pharmaceuticals - 4.90% Abbott Laboratories AbbVie, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Endo International plc* Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Pfizer, Inc. Industrials - 8.71% Aerospace & Defense - 2.20% Boeing Co. (The) Curtiss-Wright Corp. Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Industrials - 8.71% (continued) Aerospace & Defense - 2.20% (continued) Huntington Ingalls Industries, Inc. $ Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Spirit Aerosystems Holdings, Inc. - Class A* United Technologies Corp. Air Freight & Logistics - 0.49% FedEx Corp. United Parcel Service, Inc. - Class B UTi Worldwide, Inc. 36 Airlines - 0.56% Alaska Air Group, Inc. United Continental Holdings, Inc.* Building Products - 0.14% AO Smith Corp. Griffon Corp. Masco Corp. Commercial Services & Supplies - 0.73% Brink's Co. (The) Republic Services, Inc. Rollins, Inc. RR Donnelley & Sons Co. United Stationers, Inc. Waste Management, Inc. Construction & Engineering - 0.24% AECOM Technology Corp.* KBR, Inc. Tutor Perini Corp.* Electrical Equipment - 0.40% Babcock & Wilcox Co. (The) See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Industrials - 8.71% (continued) Electrical Equipment - 0.40% (continued) Emerson Electric Co. $ General Cable Corp. Industrial Conglomerates - 0.99% 3M Co. Danaher Corp. General Electric Co. Machinery - 1.49% AGCO Corp. Blount International, Inc.* Caterpillar, Inc. Deere & Co. Graco, Inc. ITT Corp. Joy Global, Inc. Mueller Industries, Inc. SPX Corp. Stanley Black & Decker, Inc. Trinity Industries, Inc. 80 Professional Services - 0.44% Dun & Bradstreet Corp. (The) Manpowergroup, Inc. Verisk Analytics, Inc. - Class A* Road & Rail - 0.82% Hertz Global Holdings, Inc.* Landstar System, Inc. Union Pacific Corp. Trading Companies & Distributors - 0.21% GATX Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Industrials - 8.71% (continued) Trading Companies & Distributors - 0.21% (continued) United Rentals, Inc.* $ Information Technology - 16.65% Communications Equipment - 1.00% Aruba Networks, Inc.* Black Box Corp. Brocade Communications Systems, Inc. Cisco Systems, Inc. Comtech Telecommunications Corp. Harris Corp. Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* Polycom, Inc.* QUALCOMM, Inc. Electronic Equipment, Instruments & Components - 0.86% Arrow Electronics, Inc.* Avnet, Inc. Corning, Inc. CTS Corp. Ingram Micro, Inc. - Class A* Insight Enterprises, Inc.* Itron, Inc.* Jabil Circuit, Inc. Plexus Corp.* ScanSource, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc. Internet Software & Services - 1.09% Digital River, Inc.* EarthLink Holdings Corp. Facebook, Inc. - Class A* Google, Inc. - Class C* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Information Technology - 16.65% (continued) Internet Software & Services - 1.09% (continued) VeriSign, Inc.* $ IT Services - 3.96% Automatic Data Processing, Inc. CACI International, Inc. - Class A* Computer Sciences Corp. Convergys Corp. DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Global Payments, Inc. iGATE Corp.* International Business Machines Corp. MasterCard, Inc. - Class A MoneyGram International, Inc.* Teradata Corp.* Unisys Corp.* Vantiv, Inc. - Class A* Visa, Inc. - Class A Western Union Co. (The) Office Electronics - 0.45% Xerox Corp. Semiconductors & Semiconductor Equipment - 1.86% Atmel Corp.* Broadcom Corp. - Class A Diodes, Inc.* First Solar, Inc.* Freescale Semiconductor Ltd.* Intel Corp. Lam Research Corp. Marvell Technology Group Ltd. ON Semiconductor Corp.* PMC-Sierra, Inc.* Spansion, Inc. - Class A* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Information Technology - 16.65% (continued) Semiconductors & Semiconductor Equipment - 1.86% (continued) Texas Instruments, Inc. $ Software - 3.40% Activision Blizzard, Inc. CA, Inc. Citrix Systems, Inc.* Intuit, Inc. Microsoft Corp. Nuance Communications, Inc.* Oracle Corp. Pegasystems, Inc. Rovi Corp.* Solera Holdings, Inc. Symantec Corp. Technology Hardware, Storage & Peripherals - 4.03% Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. - Class A NCR Corp.* Western Digital Corp. Materials - 3.22% Chemicals - 1.41% Ashland, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Mosaic Co. (The) OMNOVA Solutions, Inc.* Rockwood Holdings, Inc. RPM International, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Materials - 3.22% (continued) Chemicals - 1.41% (continued) W.R. Grace & Co.* $ Construction Materials - 0.07% Vulcan Materials Co. Containers & Packaging - 1.25% Ball Corp. Berry Plastics Group, Inc.* Crown Holdings, Inc.* Owens-Illinois, Inc.* Sealed Air Corp. Silgan Holdings, Inc. Metals & Mining - 0.49% Alcoa, Inc. Freeport-McMoRan, Inc. Newmont Mining Corp. Southern Copper Corp. TimkenSteel Corp.* Telecommunication Services - 2.84% Diversified Telecommunication Services - 2.63% AT&T, Inc. CenturyLink, Inc. Cincinnati Bell, Inc.* General Communication, Inc. - Class A* Level 3 Communications, Inc.* Verizon Communications, Inc. Wireless Telecommunication Services - 0.21% Sprint Corp.* Utilities - 2.97% Electric Utilities - 1.15% American Electric Power Co., Inc. Cleco Corp. Duke Energy Corp. Exelon Corp. FirstEnergy Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 88.38% (continued) Utilities - 2.97% (continued) Electric Utilities - 1.15% (continued) NextEra Energy, Inc. $ Southern Co. (The) UIL Holdings Corp. Xcel Energy, Inc. Gas Utilities - 0.52% AGL Resources, Inc. Atmos Energy Corp. ONE Gas, Inc. Questar Corp. UGI Corp. Independent Power and Renewable Energy Producers - 0.66% AES Corp. Multi-Utilities - 0.64% Ameren Corp. CenterPoint Energy, Inc. Dominion Resources, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $62,224,766) $ Security Interest Rate Maturity Date Principal Amount Value U.S. TREASURY OBLIGATIONS - 10.27% U.S. Treasury Notes 2.000% 01/31/16 $ $ U.S. Treasury Notes 1.000% 03/31/17 U.S. Treasury Notes 2.625% 08/15/20 U.S. Treasury Notes 1.750% 05/15/22 See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) July 31, 2014 (Unaudited) Security Interest Rate Maturity Date Principal Amount Value U.S. TREASURY OBLIGATIONS - 10.27% (continued) U.S. Treasury Bonds 8.125% 08/15/19 $ $ Total U.S. Treasury Obligations (Cost $9,673,262) $ U.S. TREASURY BILLS - 1.23% U.S. Treasury Bills1 0.025% 09/11/14 $ $ Total U.S. Treasury Bills (Cost $1,139,968) $ Total Investments - 99.88% (Cost $73,037,996)** $ Other Assets in Excess of Liabilities - 0.12% Net Assets - 100.00% $ * Non-income producing security. 1 Interest rate presented is yield to maturity. ** Cost for Federal income tax purposes is $73,037,996 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal tax cost of portfolio investments and the Schedule of Investments is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. See Notes to Financial Statements. ISI Strategy Fund, Inc. Notes to Schedule of Investments July 31, 2014 (Unaudited) 1. Securities Valuation ISI Strategy Fund, Inc.’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the sub-advisor, Los Angeles Capital Management and Equity Research, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of July 31, 2014, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
